Citation Nr: 0841173	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-39 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for post concussion syndrome with seizure disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran was scheduled for a Travel Board Hearing in 
November 2008, however she failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2008).  Accordingly, this veteran's request for 
a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to an evaluation in excess of 
20 percent disabling for post concussion syndrome with 
seizure disorder and entitlement to a total disability 
evaluation based on individual unemployability (TDIU).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

In a statement dated in April 2008, the veteran indicated 
that she had been treated recently for seizures at the Maury 
Regional Hospital.  The Board notes that the most recent 
medical records regarding the veteran's seizures associated 
with the claims folder are dated in October 2007.  
Accordingly, the claim must be remanded for the records of 
the veteran's recent treatment for seizures to be associated 
with the claims folder.

In addition, the Board notes that the most recent VA 
Compensation and Pension (C&P) examination evaluating the 
veteran's post concussion syndrome with seizure disorder was 
performed in July 2005, more than 3 years ago.  In addition, 
as indicated above, the veteran indicated in April 2008 she 
had a seizure.  The veteran also indicated that her 
medication, prescribed to combat her seizures, was changed at 
that time.  The Board notes that veteran's statements 
regarding the change in her medication to treat her seizures 
as well as continued treatment for seizures indicates that 
the veteran's seizures are worsening.  As such, the Board has 
no discretion and must remand this matter to afford the 
veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of her post concussion syndrome with seizure disorder.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The veteran also seeks entitlement to TDIU.  She has 
indicated that she is unable to work due to her seizure 
disorder.  At present, the veteran's service-connected 
disabilities include the following: post concussive syndrome 
with seizure disorder, currently evaluated as 20 percent 
disabling, effective December 13, 1998, and tinnitus from 
post concussive syndrome, currently evaluated as 10 percent 
disabling effective December 13, 1998.  The RO assigned a 
combined disability evaluation of 30 percent, effective 
December 13, 1998, for these service-connected disabilities.  
At present the veteran's combined disability evaluation and 
individual disability evaluations do not meet the schedular 
criteria for the assignment of a TDIU pursuant to 38 C.F.R. § 
4.16(a).  However, as an increase in the evaluation of 
veteran's service-connected post concussion syndrome with 
seizure disorder may directly affect the veteran's 
entitlement to TDIU, these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Because the issues are inextricably intertwined, the Board is 
unable to review the issue of entitlement to TDIU until the 
issue of entitlement to an evaluation in excess of 20 percent 
disabling for post concussion syndrome with seizure disorder 
is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from the Maury 
Regional Hospital dated since December 
2004.  Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

2.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the current 
severity of her service-connected post 
concussion syndrome with seizure disorder 
disability.  The claims folder should be 
made available and reviewed by the 
examiner, who must specifically state the 
frequency and type of the veteran's 
seizures.  In doing so, the examiner must 
acknowledge and comment on the veteran's 
report regarding the frequency and 
severity of her seizures.  He or she must 
also state whether the veteran has 
headaches as a residual of the service-
connected post-concussive syndrome.  All 
indicated tests and studies should be 
performed.  The examiner must also 
indicate the degree to which the 
veteran's seizures impact her ability to 
secure and follow substantially gainful 
employment.  In addition, the examiner 
must opine as to whether, without regard 
to the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that her 
service-connected seizure disorder and 
tinnitus, either alone or in the 
aggregate, render her unable to secure or 
follow a substantially gainful 
occupation.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached in a legible report.

3.  Thereafter, readjudicate the 
veteran's claims.  In doing so, the RO 
must undertake any necessary development, 
which must specifically include 
addressing whether to forward the case to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of the 
assignment of an extra-schedular rating 
for her seizure disorder.  If the 
benefits sought on appeal are not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

